DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 02/18/2020.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 02/18/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) obtaining data, decoding the data to launch a different page, and then complete an electronic transaction at that page, where this is a fundamental economic practice/method of organizing human activity.  The claims include additional limitations such as one or more processors of a computing device, launching a web browser, QR codes. This judicial exception is not integrated into a practical application because Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2022/0076236 to EZ-Tip (“EZ-Tip”) in view of U.S. Pat. Pub. No. 2021/0192476 to Swaminathan (“Swaminathan”).

With regard to claims 1, 11, and 20, EZ-Tip discloses the claimed computer-implemented method, the method comprising: 
 	obtaining, by one or more processors of a computing device, a signal of decodable indicia, wherein the signal of decodable indicia is obtained by the computing device from a physical medium at a point-of-sale (see Figs. 1-5, where the QR code is scanned by mobile device, where the mobile device of user obtains the signal of decodable indicia as claimed; for physical medium at POS see Fig. 1 where employee has QR code at POS, and the POS stand / employee stand at Fig. 3 with QR thereby attached); 
 	decoding, by the one or more processors, the signal of decodable indicia to access decoded data, wherein based on accessing the decoded data, the one or more processors automatically launch a web browser and navigate, based on the decodable data to a unique uniform resource locator, wherein the uniform resource locator is specified by the decoded data (see Figs. 6A-6C, where application is automatically launched where user can navigate the pages; [0017] Graphical user interface (GUI) active screens of the application receive, from a user or customer, commands initiating a transaction; an optical scanning device scanning and recognizing a machine-readable code comprising an automatic identification and data capture (AIDC) unique identifier, corresponding to, and displayed by, at least one recipient entity; and the system progresses through a series of verifications using the application and confirming that the unique identifier corresponds to a registered recipient entity or group of recipients and then providing a verification page displaying signifying information. GUI active screens prompt the customer with a list of suggested payments and the customer designating on a payment screen a value using direct entry with input fields and/or pressing assorted amount buttons or percentage buttons to enter a default or cumulative payment value.); and 
 	initiating, by the one or more processors, based on input through a graphical user interface by a user of the computing device, at the unique uniform resource locator, an electronic transaction, wherein the electronic transaction is selected from the group consisting of: initiating an electronic commerce transaction, accessing content posted at the uniform resource locator, and transmitting an electronic communication (see Fig. 6C).
	It is unclear to the examiner if the claimed “web browser [to] navigate . . . the uniform resource locater is specified by the decoded data” is taught by EZ-Tip’s automatically launching the app discussed throughout EZ-Tip.  In other words, the only difference between the claims and EZ-Tip might be that EZ-Tip launches an application in response to the capturing, whereas the claims launch a web browser.  The examiner notes that launching a web browser or application in response to an action on a phone is common knowledge in the art.  One reference that shows this is Swaminathan.  Swaminathan teaches at e.g. [0115] that it would have been obvious to launch a web browser in response to a scan of a QR code on a mobile device (see Swaminathan at [0115] When a payer—who may or may not be registered with a PA 300 of the E1—scans the QR code from a mobile device, the payer is directed to the webpage or app location specified by the QR code and unique to that payee. If the payer is registered and logged in, the Payment Presenter PP 326 will retrieve the payer's stored payment sources and the payee's profile; if the payer is unknown, then he or she is simply shown the merchant's page, and the payer can pay by entering a credit/debit card or with the device supported payment system such as Apple Pay or Google Pay. FIG. 17 depicts screenshots from E1 and shows the payment request from a street performer as it is shown to an unknown payer (1702) and a logged-in payer (1704).), where this is performed in order to allow the payer the flexibility of being able to pay on a launched web page, without having to download an app to pay the recipient.  The examiner notes that in Swaminathan when scanned, the payer mobile device can either 1) open an app to make the payment transaction, or 2) if the user is not registered then it can open a webpage where the user can complete the desired transaction.  See [0115].      
	Therefore, it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify EZ-Tip with the ability to launch a web browser in response to a scan of a QR code on a mobile device, as taught by Swaminathan, where this is beneficial in order to allow the payer the flexibility of being able to pay on a launched web page, without having to download an app to pay the recipient.

With regard to claims 2 and 12, EZ-Tip further discloses where the signal of decodable indicia is selected from the group consisting of: a quick response code (see Fig. 1 and 5), a bar code, and a radio frequency identification.  

With regard to claims 3 and 13, EZ-Tip further discloses where the signal of decodable indicia is unique (see Fig. 1, where the QR code relates to Bob as shown in Fig. 6B).  

With regard to claims 4 and 14, EZ-Tip further discloses where obtaining the signal of decodable indicia comprises utilizing an image capture device on the computing device to capture an image of the signal of decodable indicia, wherein based on capturing the image, the one or more processors automatically decode the signal of decodable indicia (see [0005] The invention is a technological improvement over existing electronic payment systems at least because at initiation, the application operating on a customer mobile electronic device accesses the device imaging native utility, application, or software controlling the function of the imaging device to focus and capture a scanned image of machine-readable code.).  

With regard to claims 5 and 15, EZ-Tip further discloses where the signal of decodable indicia is unique and generated by one or more servers (see Fig. 1 and 6).  

With regard to claims 6 and 16, EZ-Tip further discloses the physical medium at the point-of-sale is selected from the group consisting of: a business card, a wearable item (see Fig. 1


    PNG
    media_image1.png
    367
    592
    media_image1.png
    Greyscale


), and a tip jar.  

With regard to claims 7 and 17, EZ-Tip further discloses where the electronic transaction comprises accessing content posted at the uniform resource locator and the content is selected from the group consisting of: video, audio, and text (see Fig. 6B).  

With regard to claims 8 and 18, EZ-Tip further discloses where the physical medium is placed at the point-of-sale by a user who posted the content at the uniform resource locator and transmitted, via a personal computing device, a command to the one or more servers to generate the signal of decodable indicia (see e.g. Fig. 8C).  

With regard to claims 9 and 19, EZ-Tip further discloses where the one or more servers generating the signal of decodable indicia further comprises the one or more servers generating the uniform resource locator and a webpage at the uniform resource locator, wherein the webpage is utilized by the user to upload the content (see Fig. 8-15).  

With regard to claim 10, EZ-Tip further discloses where the computing device is selected from the group consisting of a wearable device, and implanted device, a handheld device (see Fig. 1), and a stationary device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/       Primary Examiner, Art Unit 3687